DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer securing mechanism included in the front layer and configured to enable an equipment layer to be fastened against an outer portion of the front layer of claim 9 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claims 5, 8, 11, and 16 are objected to because of the following informalities:
Claim 5 is objected to because it contains an error in line 2. The phrase “configured to separate as a location of the compartment” should be amended to read “configured to separate at a location of the compartment” instead.
Claim 8 is objected to because it contains an error in line 2. The phrase “belt strap component include one or more holes” should be amended to read “belt strap component includes one or more holes” instead.
Claim 11 is objected to because it contains an error in line 4. The phrase “wherein the unfastening the tourniquet belt” should be amended to read “wherein unfastening the tourniquet belt” instead.
Claim 16 is objected to because it contains an error in line 1. The phrase “belt strap component include one or more holes” should be amended to read “belt strap component includes one or more holes” instead.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is/are: “outer securing mechanism configured to enable an equipment layer to be fastened” in claim 9.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification describes this structure paragraph 42: “Therefore, alternative embodiments of the tourniquet belt system 100 provide for an outer layer that has suitable attachment mechanisms for an equipment layer, such as hook and loop enclosures or snap fasteners. In a preferred embodiment, the outside of front layer 105 is partially or substantially entirely covered by hook and loop enclosures (e.g. Velcro), permitting an equipment or accessory belt layer to be affixed over top of the tourniquet belt system 100.”
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation ""the belt strap"" in lines 9 and 15.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that the claim be amended to read “the belt strap component” instead, which has basis in line 2 of the claim.
Claim 10 recites the limitation "the belt strap" in lines 11 and 18.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that the claim be amended to read “the belt strap component” instead, which has basis in line 3 of the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkham (PGPub US 2010/0057120 A1) in view of Dimino et al. (PGPub US 2018/0153557 A1).
With respect to claim 1, Kirkham discloses a tourniquet belt system (100 in Fig. 1B), comprising: a belt strap component (102, 118, and 106) including: a front layer (bottom flap of 106 with 107 and 118 in Fig. 4, shown below); and a rear layer (back and top flap of 106 and back of 102 in Figs. 4 and 5B, shown below), wherein the front layer (bottom flap of 106 with 107 and 118 in Fig. 4) and the rear layer (back and top flap of 106 and back of 102 in Figs. 4 and 5B) are coupled to each other using a belt strap fastening mechanism (107 in Fig. 4); a tourniquet component (108 and 110 in Fig. 2B) concealed between the front layer (bottom flap of 106 with 107 and 118 in Fig. 4) and the rear layer (back and top flap of 106 and back of 102 in Figs. 4 and 5B), including: a tourniquet layer (110) secured to an inner portion (secured to inner side of 102 shown in back view Fig. 5B) of the belt strap component (102, 118, and 106) wherein the tourniquet layer (110 in Fig. 3B) runs along a length of the belt strap (102, 118, and 106) (PP [0029]: “the windlass strap 110 extends between about 30 inches and 40 inches in length along the belt 100”) and a tightening rod (108) wherein a portion of the tourniquet layer (110) is coupled (threaded through 112) to the tightening rod (108) such that twisting the tightening rod (108) decreases a length of the tourniquet layer (110) within the belt strap component (102, 118, and 106) (PP [0031]: “the tightening of the strap 110 also tightens or pulls the belt 100 together between the two locations that the strap 110 is attached to, thereby providing a force for tightening the main elongate strap 102 of belt 100”); and a buckle component (104), including: a buckle fastening mechanism (105) for fastening the belt strap (102) around a user (PP [0037]).

    PNG
    media_image1.png
    562
    724
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    230
    742
    media_image2.png
    Greyscale

	However, Kirkham fails to disclose a ratchet mechanism configured to secure the belt strap component around a surface.
	Dimino et al. teaches, in the same field of endeavor, a tourniquet belt system (80 in Fig. 16) with a tourniquet component (100) including a tourniquet layer (102) and a tightening rod (104) and a buckle component (90 and 105) including a buckle fastening mechanism (105) and a ratchet mechanism (90) configured to secure the belt strap component around a surface (Figs. 17-18).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Kirkham disclosure to incorporate the teachings of Dimino et al. and include a ratchet mechanism configured to secure the belt strap component around a surface. One of ordinary skill in the art would have been motivated to perform this modification in order to secure the belt strap in place on a limb before subsequent tensioning of the tightening rod (PP [0062]).
Regarding claim 2, Kirkham and Dimino et al. render all of the preceding claims obvious, as shown above. Kirkham further fails to disclose wherein the buckle component further includes a quick release mechanism.
	Dimino et al. further teaches, in the same field of endeavor, a buckle component (90 and 105) which includes a quick release mechanism (95).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Kirkham disclosure to incorporate the teachings of Dimino et al. to include a quick release mechanism. One of ordinary skill in the art would have been motivated to perform this modification in order to allow disengaging of the ratchet mechanism and enable gradual and controlled releasing of tourniquet tension being applied on a body part (abstract). Releasing that tension gradually would reduce pain and allow for complete or partial occlusion while eliminating any pinching of the wearer’s skin (PP [0058]).
Regarding claim 4, Kirkham and Dimino et al. render all of the preceding claims obvious, as shown above. Kirkham further discloses wherein the belt strap component (102, 118, and 106 in Fig. 1A) further includes a compartment (space between 102 and 106) for concealing the tightening rod (108) (PP [0027]: “This additional Nylon strapping 106 is one example of securing means for securing some of the other windlass tourniquet components in place, such as a windlass crank 108 which is unsecured and plainly visible in FIGS. 3A-3B”). 
With respect to claim 5, Kirkham and Dimino et al. render all of the preceding claims obvious, as shown above. Kirkham further discloses wherein the front layer (bottom flap of 106 with 107 and 118 in Fig. 4, shown below) and the rear layer (back and top flap of 106 and back of 102 in Figs. 4 and 5B, shown partially below) are configured to separate (compartment 106 separates between front and rear layers) at a location of the compartment (106).

    PNG
    media_image1.png
    562
    724
    media_image1.png
    Greyscale

With respect to claim 6, Kirkham and Dimino et al. render all of the preceding claims obvious, as shown above. However, Kirkham fails to specifically disclose wherein the tourniquet layer includes a nylon strap. 
	Kirkham teaches that the tourniquet (100 in Fig. 1B) can be integrated into military style belts composed of nylon webbing straps (PP [0022]) and that the tourniquet layer of an alternative embodiment (110’ in Fig. 11) may be made of nylon (PP [0062]: “the pulley cord 110' is a nylon cord”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Kirkham disclosure to incorporate its own teachings and modify the tourniquet layer such that it includes a nylon strap. One of ordinary skill in the art would have been motivated to perform this modification because this simple substitution of the material of the tourniquet layer would have produced predictable results, as evidenced by the incorporation of nylon straps for other parts of the tourniquet belt (such as 102 and 106) and the use of nylon for the tourniquet layer of an alternative disclosed embodiment (PP [0062] and Fig. 11).
With respect to claim 7, Kirkham and Dimino et al. render all of the preceding claims obvious, as shown above. Kirkham further discloses wherein the belt strap fastening mechanism (107 in Fig. 4) is selected from the group consisting of one or more snap fasteners, one or more hook and loop fasteners, and thread. In the present case, the belt strap fastening mechanism (107) is Velcro.RTM hook and loop material (PP [0030]).
Regarding claim 8, Kirkham and Dimino et al. render all of the preceding claims obvious, as shown above. However, Kirkham fails to disclose wherein the belt strap component includes one or more holes configured to receive a portion of the buckle fastening mechanism.
	Dimino et al. teaches, in the same field of endeavor, an alternative embodiment where the belt strap component (70 in Fig. 16) includes one or more holes (66) configured to receive a portion of the buckle fastening mechanism (PP [0059]: “comprising a series of locking holes 66 which can be engaged by the locking pins 61 of a buckle head 2 (shown in Fig. 5 as comparable to head 90)”). 
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Kirkham disclosure to incorporate the teachings of Dimino et al. and include that the belt strap component includes one or more holes configured to receive a portion of the buckle fastening mechanism. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of the ridges (87 in Fig. 16) that feed into the ratchet mechanism (90 of the buckle fastening mechanism 90 and 105) to enable the ratchet mechanism to tighten and maintain tension.
With respect to claim 9, Kirkham and Dimino et al. render all of the preceding claims obvious, as shown above. Kirkham further discloses wherein the front layer (bottom flap of 106 with 107 and 118 in Fig. 4, shown below) includes an outer securing mechanism configured to enable an equipment layer to be fastened against an outer portion of the front layer (PP [0054]: “In addition to the buckles shown, it will be appreciated that other types of attachment means can also be used, including, but not limited to Velcro.RTM. hook and loop fasteners, snaps, hooks, loops and knots. It should also be appreciated that preferably, although not necessarily, the buckles, loops or other attachment means also double in functionality for attaching the strap/tourniquet to a gun, a bag, a harness or another object”). In paragraph 42 of the present specification the outer securing mechanism is defined as “suitable attachment mechanisms for an equipment layer, such as hook and loop enclosures or snap fasteners”. As shown in the excerpt above, Kirkham discloses other types of attachment means, including hook and loop enclosures (Velcro) and contemplates their use in securing other equipment to the front layer of the belt strap component. 

    PNG
    media_image1.png
    562
    724
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    230
    742
    media_image2.png
    Greyscale

Regarding claim 10, Kirkham discloses a method for applying a tourniquet (100 in Fig. 1B), comprising: unfastening a tourniquet belt system (100 in Fig. 2B), the tourniquet belt system (100 in Fig. 3B) including a belt strap component (102, 118, and 106) including a front layer (bottom flap of 106 with 107 and 118 in Fig. 4, shown above) and a rear layer (back and top flap of 106 and back of 102 in Figs. 4 and 5B, shown above) wherein the front layer (bottom flap of 106 with 107 and 118 in Fig. 4) and the rear layer (back and top flap of 106 and back of 102 in Figs. 4 and 5B) are coupled to each other using a belt strap fastening mechanism (107 in Fig. 4), a tourniquet component (108 and 110) concealed between (between flap of 106 with 107, front layer, and back of 102 in Figs. 4 and 5B) the front layer (bottom flap of 106 with 107 and 118 in Fig. 4) and the rear layer (back and top flap of 106 and back of 102 in Figs. 4 and 5B), including a tourniquet layer (110) secured to an inner portion (between 118 and 102, secured at 114 and 116) of the belt strap component (102, 118, and 106) wherein the tourniquet layer (110) runs along a length of the belt strap (102, 118, and 106) (PP [0029]: “the windlass strap 110 extends between about 30 inches and 40 inches in length along the belt 100 (i.e., most of the length of the elongate strap 102)”), and a tightening rod (108) wherein a portion of the tourniquet layer (110) is coupled to the tightening rod (108) such that twisting the tightening rod (108) decreases a length of the tourniquet layer (110) within the belt strap component (102, 118, and 106) (PP [0031]); and a buckle component (104), including a buckle fastening mechanism (105) for fastening the belt strap (102, 118, and 106) around a user (Fig. 6B, around 126); wrapping the belt strap component (102, 118, and 106) around a wounded area of a patient and twisting the tightening rod (108), constricting the wounded area (Fig. 6B).
	However, Kirkham fails to disclose a method wherein the buckle component includes a ratchet mechanism configured to secure the belt strap component around a surface and wherein the method includes pulling a first end of the belt strap component through the ratchet mechanism, forming a tight seal around the wounded area.
	Dimino et al. teaches, in the same field of endeavor, a tourniquet belt system (80 in Fig. 16) with a tourniquet component (100) including a tourniquet layer (102) and a tightening rod (104) and a buckle component (90 and 105) including a buckle fastening mechanism (105) and a ratchet mechanism (90) configured to secure the belt strap component around a surface (PP [0019]: “placed around a human limb and then tightened”) and a method including pulling a first end (81) of the belt strap component (86) through the ratchet mechanism (90) (PP [0064]), forming a tight seal around the wounded area (PP [0052]: “utilizes a ratcheting mechanism to optionally increase the tension being applied by the tourniquet, after the initial tightening provided by the pulling of the strap through the head 2”) (PP [0067]: “Details of the head itself are very similar to as before”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Kirkham disclosure to incorporate the teachings of Dimino et al. and include a ratchet mechanism configured to secure the belt strap component around a surface and a method including pulling a first end of the belt strap component through the ratchet mechanism, forming a tight seal around the wounded area. One of ordinary skill in the art would have been motivated to perform this modification in order to secure the belt strap around the patient’s limb before subsequent tightening of the tightening rod (PP [0062]).
With respect to claim 11, Kirkham and Dimino et al. render all of the preceding claims obvious, as shown above. Kirkham fails to disclose a method wherein the buckle component further includes a quick release mechanism configured to separate the buckle fastening from the belt strap component and wherein unfastening the tourniquet belt system from the user includes applying the quick release mechanism in order to separate the buckle fastening mechanism from the belt strap component.
	Dimino et al. teaches, in the same field of endeavor, a buckle component (90 and 105 in Fig. 16) including a quick release mechanism (95) configured to separate the buckle fastening (105) from the belt strap component (end 81 of 86 separates in Figs. 16-18) and wherein unfastening the tourniquet belt from the user includes applying the quick release mechanism (95) in order to separate the buckle fastening mechanism (105) from the belt strap component (86) (abstract: “A release lever enables the flexible support in the mouth to be pulled away from the ridges on the strap to allow for temporary disengaging of the teeth in the head from the ridges on the strap, to enable gradual and controlled releasing of tourniquet tension being applied on a body part to which the tourniquet has been mounted”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Kirkham disclosure to further incorporate the teachings of Dimino et al. and include a method wherein the buckle component includes a quick release mechanism configured to separate the buckle fastening from the belt strap component and wherein unfastening the tourniquet belt from the user includes applying the quick release mechanism in order to separate the buckle fastening mechanism from the belt strap component. One of ordinary skill in the art would have been motivated to perform this modificiation in order to allow the release of pressure (PP [0058]).
With respect to claim 12, Kirkham and Dimino et al. render all of the preceding claims obvious, as shown above. Kirkham further discloses wherein the belt strap component (102, 118, and 106 in Fig. 4) further includes a compartment (106) for concealing the tightening rod (108) (Fig. 1B).
Regarding claim 13, Kirkham and Dimino et al. render all of the preceding claims obvious, as shown above. Kirkham further discloses wherein the front layer (bottom flap of 106 with 107 and 118 in Fig. 4, shown below) and the rear layer (back and top flap of 106 and back of 102 in Figs. 4 and 5B, shown below) are configured to separate (106 flaps separate via 107 in Fig. 4) at a location of the compartment (106) enabling the user to access the tightening rod (108) and further comprising separating the front layer (bottom flap of 106 with 107 and 118 in Fig. 4) and the rear layer (back and top flap of 106 and back of 102 in Figs. 4 and 5B) at the location of the compartment (106 in Fig. 4), revealing the tightening rod (108).
With respect to claim 14, Kirkham and Dimino et al. render all of the preceding claims obvious, as shown above. However, Kirkham fails to specifically disclose wherein the tourniquet layer includes a nylon strap. 
	Kirkham teaches that the tourniquet (100 in Fig. 1B) can be integrated into military style belts composed of nylon webbing straps (PP [0022]) and that the tourniquet layer of an alternative embodiment (110’ in Fig. 11) used to tension the tightening rod (108’) may be made of nylon (PP [0062]: “the pulley cord 110' is a nylon cord”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Kirkham disclosure to incorporate its own teachings and modify the tourniquet layer such that it includes a nylon strap. One of ordinary skill in the art would have been motivated to perform this modification because this simple substitution of the material of the tourniquet layer would have produced predictable results, as evidenced by the incorporation of nylon straps for other parts of the tourniquet belt (such as 102 and 106) and the use of nylon for the tourniquet layer of an alternative disclosed embodiment (PP [0062] and Fig. 11).
Regarding claim 15, Kirkham and Dimino et al. render all of the preceding claims obvious, as shown above. Kirkham further discloses wherein the belt strap fastening mechanism (107 in Fig. 4) is selected from the group consisting of: one or more snap fasteners, one or more hook and loop fasteners, and thread. In the present case, the belt strap fastening mechanism comprises Velcro.RTM hook and loop fasteners (PP [0030]: “the securing straps 106 are configured with Velcro.RTM. hook and loop material 107 on alternate sides”).
Regarding claim 16, Kirkham and Dimino et al. render all of the preceding claims obvious, as shown above. However, Kirkham fails to disclose wherein the belt strap component includes one or more holes configured to receive a portion of the buckle fastening mechanism.
	Dimino et al. teaches, in the same field of endeavor, an alternative embodiment where the belt strap component (70 in Fig. 16) includes one or more holes (66) configured to receive a portion of the buckle fastening mechanism (PP [0059]: “comprising a series of locking holes 66 which can be engaged by the locking pins 61 of a buckle head 2 (shown in Fig. 5 as comparable to head 90)”). 
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Kirkham disclosure to incorporate the teachings of Dimino et al. and include that the belt strap component includes one or more holes configured to receive a portion of the buckle fastening mechanism. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of the ridges (87 in Fig. 16) that feed into the ratchet mechanism (90 of the buckle fastening mechanism 90 and 105) to enable the ratchet mechanism to tighten and maintain tension.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kirkham (PGPub US 2010/0057120 A1) in view of Dimino et al. (PGPub US 2018/0153557 A1) as applied to claim 1 above, and further in view of Brub (Patent No. US 9,750,507 B2).
	Kirkham and Dimino et al. render all of the preceding claims obvious, as shown above. Kirkham further discloses that other types of belts and belt materials can be configured for use with the disclosed tourniquet belt (PP [0022]: “other types of belts, materials and buckles can also be configured for use”). However, Kirkham fails to specifically disclose that the front layer of the tourniquet belt system includes leather.
	In the same field of endeavor, being tourniquet belt devices, Brub teaches a tourniquet belt (100 in Fig. 1) comprising a belt strap component (104). Brub also teaches that the belt strap component (104) can be made of woven nylon (column 4, line 42), similar to the Kirkham disclosure, but also contemplates a belt strap component made from leather (column 4, line 43) or any other suitable material that can withstand tension forces sufficient to cut off blood flow.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the combination of Kirkham and Dimino et al. to incorporate the teachings of Kirkham and Brub and include a belt strap component wherein the front layer includes leather. It would have been obvious for one of ordinary skill in the art to perform this modification because this simple substitution of one known element (a leather belt strap component material) for another (the nylon material disclosed by Kirkham) would have obtained predictable results. Since Brub teaches that leather and woven nylon are each suitable materials capable of withstanding the tension forces required of a tourniquet belt, the front layer being made of leather would not have yielded unpredictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Esposito (Patent No. US 8,888,807 B2) teaches a tourniquet device (10 in Figs. 4-5) comprising a belt strap (14) with layers (42 and 46) and a tightening rod (74) with a tourniquet strap (18) coupled thereto (through 78). This device additionally comprises a buckle component (38). This reference lacks the compartment for concealing the tourniquet component of the present application, but is still considered pertinent to the applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771                  

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771